FILE COPY



              ia,froay&cA/                                            FILED IN COURT OF APPEALS
                                                                          12th Court of Appeals District

                              IN THE SUPREME COURT OF TEXAS



                                                                                  mi VTI
NO. 14-0524                                                               CATHY S. LUSK, C

 KEY ENERGY SERVICES, LLC
                                                                                  Shelby County,
 v.

 SHELBY COUNTY APPRAISAL
                                                                                    12th District
 DISTRICT




                                                                                February 27, 2015


        Petitioner's petition for review, filed herein in the above numbered and styled case,
 having been duly considered, is ordered, and hereby is, denied.

                                                                                      June 5, 2015

        Petitioner's motion for rehearing of petition for review, filed herein in the above
 numbered and styled case, having been duly considered, is ordered, and hereby is, denied.

                                    (Justice Eva M. Guzman not sitting)


                                      •••••*•*•*



        I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do                hereby certify
 that the above and attached is a true and correct copy of the orders of the Supreme Court of
 Texas in the case numbered and styled as above, as the same appear of record in the minutes of
 said Court under the date shown.

         It is further ordered that petitioner, KEY ENERGY SERVICES, LLC, pay all costs
 incurred on this petition.
         WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
 the 5th day of June, 2015.



                                                     Blake A. Hawthorne, Clerk

                                                      By Monica Zamarripa, Deputy Clerk